Voto particular de conformidad emitido por el
Juez Aso-ciado Señor Estrella Martínez.
Estoy conforme con la determinación adoptada por este Tribunal. En primer lugar, los peticionarios presentaron desde el pasado mes el recurso ante el Tribunal de Pri-mera Instancia. El foro primario ha atendido diligente-mente el recurso y ha señalado una vista para mañana. A pesar de ello y en contravención a la Regla 28 de este Tribunal, 4 LPRA XXI-B, los peticionarios esperaron me-nos de 24 horas de la fecha de celebración de esa vista para acudir ante nos y presentar una Moción en Auxilio de Jurisdicción. Tampoco justificaron su incumplimiento con el término provisto en la citada regla.
En segundo lugar, aunque nos encontramos ante un asunto de interés público, es el foro federal el que se en-cuentra precisamente adjudicando la sustancia de la con-troversia que genera el reclamo de los peticionarios. Cier-tamente, todos los funcionarios públicos juramentamos fidelidad a las leyes de Puerto Rico, pero ese deber está acompañado de una fidelidad de mayor rango, a saber, a la Constitución de Puerto Rico y a la Constitución de los Estados Unidos. Bajo el principio de la deferencia mutua que debemos exhibir los foros judiciales locales y federa-*827les, considero inadecuada e inapropiada una intervención de este Tribunal para atender un reclamo de los peticio-narios que irremediablemente nos llevaría a adjudicar la controversia que se encuentra ante el Tribunal de Apela-ciones Federal para el Primer Circuito.
De otra parte, denegar el presente recurso no impide que los ocho legisladores peticionarios ejerzan las prerro-gativas y funciones legislativas que estimen pertinentes. Ahora bien, esas funciones legislativas deberán enmar-carse dentro de los parámetros constitucionales que cana-lizan los trabajos de los Cuerpos Legislativos y en los fo-ros con jurisdicción. A modo de ejemplo, los peticionarios no han acreditado que hayan solicitado intervenir en ca-lidad de amicii curiae ante el foro judicial federal.
Otro factor a considerar es si la presentación de una postura jurídica que contiene fundamentos de derecho constitucional federal, entre otros planteamientos, que no se encuentran bajo la jurisdicción legislativa de los peti-cionarios, es una “acción ilegal” del Ejecutivo en sí misma que les lesione derechos a los legisladores locales peticionarios. El obstáculo que confronta esa argumenta-ción es que el planteamiento jurídico que da base a la discrepancia ha sido formulado en el foro federal, el que precisamente tiene el caso y controversia ante su consideración.
Finalmente, ante el tracto procesal en el foro federal, según expuesto por los peticionarios, y ante las particula-ridades de este caso, considero que este Tribunal no puede proveer a los legisladores el remedio que solicitan en el presente recurso, ya que esto equivaldría a administrar, sin facultad, el caso federal ante el Tribunal de Apelacio-nes Federal para el Primer Circuito.
*828— O —